 Case 3:21-cv-00893-JCH Document 1 Filed 06/29/21 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

CRISTINA ARROYO,                                           CIVIL CASE NO.
           PLAINTIFF,

VS.

CITY OF BRIDGEPORT,
           DEFENDANT.                                      JUNE 29, 2021


                                        COMPLAINT

  I.      PRELIMINARY STATEMENT

       1. This action is brought against the defendant, City of Bridgeport, pursuant to Title VII

          of the Civil Rights Act of 1964, as amended, in which the plaintiff seeks declaratory,

          injunctive and equitable relief, and compensatory damages, and costs and attorney

          fees for the unlawful gender discrimination suffered by the plaintiff when the

          defendant suspended her without pay from her employment as a police officer in the

          Bridgeport Police Department.

       2. Additionally, this action is brought against the defendant, City of Bridgeport,

          pursuant to the Connecticut Fair Employment Practices Act, Connecticut General

          Statutes § 46a-58 et seq. in which the plaintiff seeks declaratory, injunctive and

          equitable relief, and compensatory damages, and costs and attorney fees for the

          unlawful gender discrimination suffered by the plaintiff when the defendant




                                               1
Case 3:21-cv-00893-JCH Document 1 Filed 06/29/21 Page 2 of 14




       suspended her without pay from her employment as a police officer in the Bridgeport

       Police Department.

 II.   JURISDICTION

 3.    This action arises under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e,

       et seq., and the Civil Rights Act of 1991, 42 U.S.C. §1981a.

 4.    Jurisdiction is invoked pursuant to Title 28 U.S.C. § 1331, Title 28 U.S.C. §

       1343(a)(3), Title 28 U.S.C. § 1343(a)(4), Title 28 U.S.C. § 1367, Title 28 U.S.C. §

       2201(a), and Title 42 U.S.C. §2000e-5(f).

 5.    All conditions precedent to jurisdiction under Section 706 of Title VII of the Civil

       Rights Act of 1964, Title 42 U.S.C. §2000e-5(f)(3), have occurred or have been

       complied with in the following manner:

       a.    A charge of employment discrimination on the basis of gender was filed on or

              about July 18, 2019, with the United States Equal Employment Opportunity

              Commission, and the State of Connecticut Commission on Human Rights and

              Opportunities which filings were within 300 days of the commission of the

             unlawful employment practice alleged therein;

       b.    On June 7, 2021, the plaintiff was issued a "Dismissal and Notice of Rights" by

             the United States Equal Employment Opportunity Commission. Exhibit 1.




                                            2
Case 3:21-cv-00893-JCH Document 1 Filed 06/29/21 Page 3 of 14




        c.    On May 29, 2021, the plaintiff was issued a "Release of Jurisdiction" by the

               State of Connecticut Commission on Human Rights and Opportunities.

               Exhibit 2.

 6.     Declaratory, injunctive, compensatory and equitable relief is sought pursuant to Title

        28 U.S.C. §2201, §2202 and Title 42 U.S.C. §2000e-5(g). Compensatory damages

        are sought pursuant to Title 42 U.S.C. §1981a.

 7.     Costs and attorney fees may be awarded pursuant to Title 42 U.S.C. §2000e-5(k),

        and Title 42 U.S.C. §1988.

 III.   VENUE

 8.     This action properly lies in the District of Connecticut pursuant to Title 42 U.S.C.

        §2000e-5(f)(3), because the unlawful employment practice of which the plaintiff

        complains was committed in this judicial district, and the defendant is a political

        subdivision of the state of Connecticut and is located within the geographical

        boundaries of the district of Connecticut.

 IV.    PARTIES

 9.     The plaintiff is a female citizen of the United States.

 10.    The defendant, city of Bridgeport, is a municipal corporation organized and existing

        under the laws of the state of Connecticut.

 11.    The defendant, city of Bridgeport, employs 15 or more employees.




                                              3
Case 3:21-cv-00893-JCH Document 1 Filed 06/29/21 Page 4 of 14




 12.   The defendant, city of Bridgeport, is a person within the meaning of Section 701(a) of

       Title VII of the Civil Rights Act of 1964, Title 42 U.S.C. §2000e(a).

 13.   The defendant, city of Bridgeport, is an employer within the meaning of Section 701(b)

       of Title VII of the Civil Rights Act of 1964, Title 42 U.S.C. §2000e(b).

 V.    STATEMENT OF FACTS

 14.   On July 9, 2007, the defendant hired the plaintiff to serve as a police officer in the

       Bridgeport Police Department.

 15.   On March 13, 2019, the defendant suspended the plaintiffs employment without pay

       for three months.

 16.   At the time of her suspension, the plaintiff was a permanent member of the

       Bridgeport Police Department serving in the position of police officer.

 17.   Throughout her employment as a police officer with the defendant, the plaintiff had a

       competent work record.

 18.    Throughout her employment with the defendant as a police officer, the plaintiff had

       an unblemished disciplinary record.

 19.   The defendant suspended the plaintiffs employment because it falsely claimed that

       the plaintiff had violated various Bridgeport Police Department rules and regulations

       relating to the apprehension of a suspect on November 10, 2017.




                                             4
Case 3:21-cv-00893-JCH Document 1 Filed 06/29/21 Page 5 of 14




 20.   The plaintiff performed her police obligations in the apprehension of the individual

       in a thoroughly professional manner employing only the force necessary to subdue

       the resisting detainee.

 21.   The charges that the defendant filed against the plaintiff were contrived; she was

       made a scapegoat to placate hostile public opinion over the defendant's failure to

       discipline officers who had committed serious violations of the police department's

       rules and regulations.

 22.   The punishment exacted on the plaintiff far exceeded the punishment imposed by the

       defendant on similarly situated male officers.

 23.   Similarly situated male employees who had been convicted of crimes, including

       crimes of violence, have not been suspended by the defendant for the length of time

       that the plaintiff has been suspended.

 24.   Similarly situated male employees, who have committed violations of departmental

       rules and regulations, comparable and, in other cases, more serious than the

       plaintiffs alleged violations, have not been suspended by the defendant for the

       length of time that the plaintiff has been suspended.

 25.   Similarly situated male employees, who have been charged with lying to their

       superior officers, have not been suspended by the defendant for the length of time

       that the plaintiff has been suspended.




                                            5
Case 3:21-cv-00893-JCH Document 1 Filed 06/29/21 Page 6 of 14




 26.   Other similarly situated officers, who were knowledgeable of the criminal violations

       of their co-workers, and failed to report such conduct to their superiors, have not

       been suspended by the defendant for the length of time that the plaintiff has been

       suspended, even though their violations of department rules and regulations were as

       serious, if not more serious, than the claimed violations committed by the plaintiff

 27.   The following male officers committed more serious violations than the plaintiff, and

       were not suspended by the defendant for the amount of time that the plaintiff has

       been suspended:

       a.    Officers Ferrao, Kristy, and Waehler, were aware of the conduct of an off-duty

             police officer involved in a hit and run accident, while under the influence of

             alcohol, and failed to report such misconduct;

       b.   Officer Jose Sepulveda was criminally charged with first degree threatening,

             first degree criminal mischief and second degree breach of peace for

             threatening to kill his former girlfriend, while displaying his service revolver,

             and was not suspended by the defendant for the amount of time that the

             plaintiff has been suspended;

       c.   Officer Paul Can pled guilty to criminal charges of threatening in the second

             degree, and breach of peace in the second degree, receiving sentences of 1

             Year Jail, Execution Suspended, Conditional Discharge 2 Years, and 6




                                             6
Case 3:21-cv-00893-JCH Document 1 Filed 06/29/21 Page 7 of 14




              Months Jail, Execution Suspended, Conditional Discharge 2 Years, and was

              not suspended by the defendant for the amount of time that the plaintiff has

              been suspended;

      d.     Sgt. Pasquale Feola was accused of soliciting sex from a woman after he pulled

              her over for a traffic stop, and was not suspended by the defendant for the

              amount of time that the plaintiff has been suspended;

      e.     Detective David Garcia was found to have violated department rules when he

              sent graphic, obscene, repulsive text messages to the victim of a crime of

              which he was investigating and was not suspended by the defendant for the

              amount of time that the plaintiff has been suspended;

      f.     Police Officer Steven Figueroa had been arrested for domestic violence on

              three different occasions by three separate police departments, and the

              defendant only disciplined with a punishment in excess of three months

              suspension when he was arrested by the Shelton police officers for sexual

              assault.

28.    The Bridgeport Police Department has a demonstrable history of punishing female

       police officers more harshly than male police officers for similar violation of

       department rules and regulations.




                                            7
Case 3:21-cv-00893-JCH Document 1 Filed 06/29/21 Page 8 of 14




 29.     In an arbitration award in the case of City of Bridgeport and AFSCME, Council # 15,

         Case No. 12 390 00660 10, the arbitrator hearing the matter specifically held that the

         City of Bridgeport was palpably guilty of blatant gender discrimination when it had

         terminated the employment of a female police officer, while allowing four male

         officers, whose conduct was just as deficient as the female officer, to keep their

         employment as police officers.

 30.     The defendant does not have a legitimate, non-discriminatory reason for treating the

         plaintiff more harshly than it treated similarly situated male officers.

 31.     The plaintiff has suffered financially as a result of the defendant's discriminatory

         conduct.

 32.     The plaintiff has suffered emotional distress as a result of the defendant's

         discriminatory conduct.

 VI.    FIRST CAUSE OF ACTION (VIOLATION OF TITLE VII OF THE CIVIL
        RIGHTS ACT OF 1964, AS AMENDED)

 33-64. The plaintiff incorporates as if re-alleged paragraphs 1 through 32.

 65.    The defendant violated the provisions of Title VII of the Civil Rights Act of 1964, as

        amended when it suspended the plaintiff without pay from her position as a police

        officer, treating her more harshly than the manner in which it treated similarly

        situated male police officers.




                                               8
Case 3:21-cv-00893-JCH Document 1 Filed 06/29/21 Page 9 of 14




 66.   The plaintiff is now and will continue to suffer emotional distress as a direct result of

       the defendant's gender discrimination.

 67.   The defendant was motivated by the plaintiff's gender when it suspended her

       employment without pay as a police officer.

 68.   Because the plaintiffs gender was a motivating factor and made a difference in the

       decision by the defendant to suspend the plaintiff without pay from her employment as

       a police officer, the defendant violated the provisions of Title VII of the Civil Rights

       Act of 1964, as amended.

 69.   The defendant engaged in discrimination against the plaintiff with malice or reckless

       indifference to the plaintiffs rights under Title VII of the Civil Rights Act of 1964, as

       amended.

 70.   The defendant intentionally engaged in discrimination against the plaintiff with

       malice or reckless indifference to the plaintiffs rights under Title VII of the Civil

       Rights Act of 1964, as amended, by suspending her without pay from her

       employment as a police officer, and treating her more harshly than the manner in

       which it treated similarly situated male police officers.

 71.   As a result of the unlawful act of the defendant, which violated the express provisions

       of Title VII of the Civil Rights Act of 1964, as amended, the plaintiff has suffered

       economic losses.




                                             9
Case 3:21-cv-00893-JCH Document 1 Filed 06/29/21 Page 10 of 14




 72.    As a result of the unlawful act of the defendant, which violated the express provisions

        of Title VII of the Civil Rights Act of 1964, as amended, the plaintiff has suffered

        emotional distress.

 VII. SECOND CAUSE OF ACTION (Violation of Connecticut Fair Employment
       Practices Act)

 73-104.The plaintiff incorporates as if re-alleged paragraphs 1 through 32.

 105.   The defendant discriminated against the plaintiff on the basis of her gender in violation

        of the Connecticut Fair Employment Practices Act when it suspended the plaintiff

        without pay from her position as a police officer, treating her more harshly than the

        manner in which it treated similarly situated male police officers.

 106.   The defendant engaged in gender discrimination against the plaintiff with malice or

        reckless indifference to the plaintiffs rights under the provisions of the Connecticut

        Fair Employment Practices Act.

 107.   The defendant's suspension of the plaintiffs employment without pay constitutes

        unlawful gender discrimination.

 108.   The plaintiff has suffered and will continue to suffer pecuniary losses as a direct result

        of the defendant's gender discrimination.

 109.   The plaintiff has suffered severe emotional distress as a direct result of the defendant's

        gender discrimination.




                                             10
 Case 3:21-cv-00893-JCH Document 1 Filed 06/29/21 Page 11 of 14




   VIII. PRAYER FOR RELIEF (As to All Counts)

       WHEREFORE, THE PLAINTIFF PRAYS THAT THIS COURT:

As to the First Cause of Action:

           (a)       Declare the conduct engaged by the defendant to be in violation of the plaintiffs
                     rights;
           (b)       Enjoin the defendant from engaging in such conduct;
           (c)       Award plaintiff the equitable relief of back salary and fringe benefits up to the
                     date of judgment, together with prejudgment interest for that entire period as
                     well as front salary and benefits accrual;
           (d)       Award the plaintiff the equitable relief of reinstatement to her former
                     employment;
           (e)       Award plaintiff compensatory damages;

           (0        Award plaintiff her costs and attorney fees; and

           (g)       Grant such other and further relief as the Court may deem just and proper.
As to the Second Cause of Action:
           (a) Declare the conduct engaged by the defendant to be in violation of the plaintiffs
                 rights;
           (b) Enjoin the defendant from engaging in such conduct;
           (c) Award plaintiff the equitable relief of back salary and fringe benefits up to the date
                 of judgment, together with prejudgment interest for that entire period as well as
                 front salary and benefits accrual;
           (d) Award the plaintiff the equitable relief of reinstatement to her former employment;




                                                  11
Case 3:21-cv-00893-JCH Document 1 Filed 06/29/21 Page 12 of 14




       (e) Award plaintiff compensatory and punitive damages;
       (f) Award plaintiff her costs and attorney fees; and
       (g) Grant such other and further relief as the Court may deem just and proper.


                THE PLAINTIFF REQUESTS A TRIAL BY JURY.



                                 THE PLAINTIFF — CRISTINA ARROYO

                                 BY /s/ Thomas W. Bucci
                                  Thomas W. Bucci
                                  Fed. Bar #ct07805
                                  WILLINGER, WILLINGER & BUCCI, P.C.
                                  1000 Bridgeport Avenue, Suite 501
                                  Shelton, CT 06484
                                  Tel: (203) 366-3939
                                  Fax: (475) 269-2907
                                  Email: tbucci@wwblaw.com




                                           12
                           Case 3:21-cv-00893-JCH Document 1 Filed 06/29/21 Page 13 of
                                                                                    [
                                                                                       14
                                                                                                                             PLAINTIFF'S
                                                                                                                         g    EXHIBIT

 EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                                                                     i
                                                  DISMISSAL AND NOTICE OF RIGHTS
 To:   Cristina Arroyo                                                                   From:   Boston Area Office
       35 Carriage Path North                                                                    John F. Kennedy Fed Bldg
       Milford, CT 06460                                                                         15 New Sudbury Street, Room 475
                                                                                                 Boston, MA 02203


                             On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601.7(a))
 EEOC Charge No.                                 EEOC Representative                                                 Telephone No.
                                                 Amon L. Kinsey, Jr.,
 16A-2019-01498                                  Supervisory Investigator                                            (617) 865-3672
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
                 The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       X         Other (briefly state)             Charging Party is pursuing claims in another forum.

                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)


Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                      On behalf of the Commission

                                                                                                                    June 7, 2021
                                                                       C2-.-7      01"

Enclosures(s)                                                         Feng K. An,                                         (Date Issued)
                                                                  Area Office Director
CC:
                                                                                      Thomas W. Bucci
                                                                                      WILLINGER, WILLINGER & BUCCI, P.C.
           CITY OF BRIDGEPORT                                                         855 Main Street
           45 Lyon Terrace                                                            Bridgeport, CT 06604
           Bridgeport, CT 06604
          Case 3:21-cv-00893-JCH Document 1 Filed 06/29/21 Page 14 of 14
                                                                                                      PLAINTIFF'S
                                                                                                  S    EXHIBIT
                                                                                                  5     2,
                                    STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES




Cristina Arroyo
COMPIAINANT
                                                                  CHRO No. 2020033
VS.
                                                                  EEOC No. 16A-2019-01498
City of Bridgeport
RESPONDENT


                                    RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action against the Respondent in the Superior
Court for the judicial district in which the discriminatory practice is alleged to have occurred, in which the
Respondent transacts business or in which the Complainant resides. If this action involves a state agency or
official, it may be brought in the Superior Court for the judicial district of Hartford.

A copy of any civil action must be served on the Commission by email at ROJAct.gov or, if you do not have
access to email, at 25 Sigoumey Street, Hartford, CT 06106 at the same time all other parties are served. THE
COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO INTERVENE IN ANY
ACTION BASED ON A RELEASE OF JURISDICTION.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and within
two years of the date of filing the complaint with the Commission unless circumstances tolling the
statute of limitations are present.



DATE: May 29, 2021                               Tanya A. Hughes, Executive Director



cc: Complainant: Cristina Arroyo (Via Email-arroyoc177@gmail.com)
     Complainant's Attorney: Thomas W. Bucci, Esq. (Via Email — tbucci@wwblaw.com )
                               (Via Email — michael@mcminnemploymentlaw.com)
     Respondent's Attorney: John R. Mitola, Esq. (Via Email — iohn.mitola(&,bridgeportct.gov)
